Citation Nr: 1750647	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-04 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation service-connected diabetes mellitus, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to February 1970, with service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2014.  A transcript of that hearing has been associated with the claims file.  

This matter was remanded by the Board in February 2015 and October 2016 for further development and has since been returned to the Board for appellate review.  

The appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Legacy Content Manager (LCM) claims file.  LCM contains additional VA treatment records.  All remaining LCM documents are either duplicative of the evidence in VMBS or not relevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, yet another remand is required to obtain an adequate opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusions with analysis.  Stelf v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the October 2016 remand, the Board requested that a VA examiner clarify the record.  In February 2013 VA record, it was noted that the Veteran's diabetes treatment included regulation of daily/physical activity.  A June 2013 VA examiner opined that the diabetes did not include regulation of activities and that the prior mention of such related to the Veteran's feet, but not his blood sugar, as there was no peripheral neuropathy.  In June 2015, the same VA examiner opined that the diabetes did not require regulation of activities, but that diabetic peripheral neuropathy existed since the last exam in 2013.  The Board noted that the record was unclear and required clarification, to include why the conclusion that the regulation of activities was made in reference to painful feet and not blood sugar. In December 2016, the same VA examiner stated the Veteran did not have peripheral neuropathy in 2013, but did have painful feet according the Veteran's physician, and peripheral neuropathy was not diagnosed until 2 years later in June 2015.  

Although the VA examiner attempted to clarify, the Board finds that it remains unclear if the regulation of activities as noted in February 2013 was regarding the Veteran's feet only or included the diabetes mellitus, and what record persuaded the 2013 and 2016 opinions from this VA examiner why this was the case.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment from April 2017 onward.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims file, obtain an addendum to the June 2013 VA examination and December 2016 addendum opinion by the same examiner or another examiner if not available.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an explanation for the June 2013 and December 2016 opinions that the February 2013 medical provider's finding of regulation of activities was made in reference to the Veteran's painful feet and not his diabetes, regardless of whether there was peripheral neuropathy at that time.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

